IN THE                                2.'^^ X^~
                             COURT OF CRIMINAL APPEALS                           PC
                                    AUSTIN/     TEXAS     f

  LUKE ADAM STANTON/ SR.,                   §        CCA No. PD-1482/1483/1484-14
                  Appellant/                §
                                            §        From the Eighth District
  V.                                        §
                                            |       . Court of Appeals
  THE STATE OF TEXAS/                       §         El Pas©/ Texas
                  Appellee.                 §         COA No. 08-12-00293/294/295-CR

               APPELLANT' S SECONDv\,MOTION FOR EXTENSION OF TIME' TO FILE
               -"'-"•^   ^ ^PETITION, FOR DISCRETIONARY REVIEW
  TO THE HONORABLE JUSTICES OF SAID COURT:


         Luke Adam Stanton/ Sr./ Petitioner/ Pro S>e, upon good cause/ moves this
  Court to extend additional time to present his Second Motion for Extension of
  Time for the filing of Petitioner's Petition for Discretionary Review (PDR).
  His first Motion for Extension of Time was GRANTED on November 07/2014/ and .:
  extended to Friday/ January 09/2015. However/ Appellant request for an extension
  of time/ not for purposed of delay/ but that he may fairly have enough time to
  properly prepare his PDR. And shows the Court the following:

        1) Petitioner is not an attorney/ is unskilled in the law and filing Pro Se.

        2) Petitioner requires additional time to research controlled legal issues
            and then to prepare the PDR which is currently due. Petitioner is incar
            cerated in the Texas Dept. of Criminal Justice Prison System^ and/ as a
            result/ logistics can be difficult.

        3) Due to the Holidays/ the prison law library had United schedules; There
           fore/ the Petitioner has been unable to complete his legal research.

        4) Petitioner needs additional time to acquire additional information with
            in the records of the instant cases to perfect his PDR.

        5) The deadline to file the Petitioner's,PDR is January 09/2015. However/
           Petitioner requests an extension of an additional thirty,(30) days/
            moving the deadline due date to/ Monday/ February 09/2015.

        WHEREFORE/ PREMISES CONSIDERED/ the Petitioner respectfully requests that
  this Honorable Court GRANT him an extension of an additional thirty (30) days
  to appropriately prepare and file his PDR.
                                                     Respectfully Submitted/

     January.02/2015                                 (jfWC^^JO^^^           ELED IN
      RdBSteD IN
COURT OF CRIMINAL APPEALS
                                                     T^   -^chaefunU1100^10F CRIMINAL^M '•
                                                     2654 FM 2054
                                                     TN. Colony, Texas   75886     JAN 09 2015
       JAN 09 2015
                                       - i of 2 -                                Abel Acosta, Clerk
   Abel Acosta, Clerk
CLERK                                           January 02/2015
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin/ Texas 78711



RE:   Stanton v. State of Texas
        CCA No. PD-1482/1483/1484-14
        COA No. 08-12-00392/294/295-CR
        Appellant's Second Motion for Extension of Time to file
PETITION FOR DISCRETIONARY REVIEW.



Dear Sir or Madam:

       Attached is the original: Appellant's Second Motion for Extension of time
to file PETITION FOR DISCRETIONARY REVIEW, to be submitted and filed.


       Your kindness in the above matter is greatly appreciated!


siocejeiy*.                                                   RECEIVED IN
QuIcl 6fc*gy                                             COURT OF CRIMINAL APPEALS
Luke Stanton     #1830011                                         (AM AQ M%
TDCJ - Michael Unit                                               m Uy im
2664 FM 2054
TN. Colony/ Texas 75886                                      AD6I ACOSta, Clerk

cc:

       Charles Orbison
       Assistant Criminal District Attorney
       1450 East McKinney St./ 3rd Fl.
       Denton,   TX 76209